Citation Nr: 1423205	
Decision Date: 05/21/14    Archive Date: 05/29/14

DOCKET NO.  09-20 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for a left shoulder disability.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Kimberly A. Mitchell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1977 to October 1980.  

This matter comes before the Board of Veterans Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office in Los Angeles, California, which denied the Veteran's claim for lumbar spine disability and a claim to reopen for service connection for a left shoulder disability.  An October 2013 Board decision reopened the claims for a lumbar spine disability and a left shoulder disability, to that extent only, and remanded for new VA examinations for the lumbar spine disability and the left shoulder disability.  

In a December 2013 rating decision, the RO granted service connection for a lumbar spine disability, with a rating of 10 percent effective April 13, 2007, and a 20 percent rating effective November 23, 2011.  There is nothing in the record to indicate that the Veteran has disagreed with the effective dates or the disability ratings assigned by the RO.  For that reason, that issue is not in appellate status.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) [where an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection].  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.    VA will notify the appellant if further action is required.


REMAND

While the Board sincerely regrets the delay, the issue must again be remanded for further development.  In November 2013, the Veteran was scheduled for a VA orthopedic examination to determine the nature and etiology of the Veteran's left shoulder disability.  The evidence of record shows that the Veteran reported for the November 2013 VA examination.  The examiner opined that although the Veteran had a history of a left shoulder condition during his military service, the physical findings on examination demonstrated full ranges of motion, normal strength, and normal reflex.  Therefore, a clinical diagnosis could not be endorsed.  The examiner's report also noted that the Veteran was scheduled for a left shoulder radiograph, however, he did not report for the appointment.  The examiner went on to state that there was no change to his original conclusion as a result.  

With respect to the VA examination requested in the previous Remand, the record indicates that the Veteran did not show for the scheduled left shoulder X-rays.  However, there is no evidence in the record that shows that he was adequately notified of the X-ray appointment.  As a result, the Board finds that this claim must again be remanded for the purpose of obtaining X-rays of the Veteran's left shoulder and, if obtained, an addendum opinion as to the X-ray results.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for an X-ray examination of his left shoulder.  

2.  Thereafter, if the X-rays are obtained, return the claims file to the VA examiner who conducted the Veteran's November 27, 2013, shoulder examination.  The claims file and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the claims folder and the Remand have been reviewed.  The November 27, 2013, examiner or, if unavailable, another appropriate examiner should provide the following:

	(A) The examiner should offer an addendum opinion as to the results of the left shoulder X-rays.  

(B) If a current shoulder disability is diagnosed based on the X-ray findings, the examiner should offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) related to any injury to the left shoulder noted during military service.  

(C) If the opinion remains the same in view of the X-ray findings, that is, there is no current disability, the examiner should comment as to the previous examiner's diagnoses of left shoulder strain and osteopenia of the left shoulder, based on X-ray findings.  

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding incurrence and continuity of symptomatology, and the results of his left shoulder X-rays.  The rationale for any opinion offered should be provided.  

3.  Thereafter, readjudicate the Veteran's claim.  If any benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case, and an appropriate period of time should be allowed for response before the case is returned to the Board.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  




_________________________________________________
Michael Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  



